Citation Nr: 0018629	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
septic arthritis in the left knee and ununited fracture of 
the left patella, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to July 
1978.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Septic arthritis with painful motion is present in the 
left knee.

2.  Residuals of septic arthritis in the left knee and 
ununited fracture of the left patella is manifested by 
instability with anterior, posterior and lateral movements.


CONCLUSIONS OF LAW

1.  Septic arthritis in the left knee is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, §§ 4,59, 4.71a, Diagnostic Code 5299-5009 
(1999).

2.  Residuals of septic arthritis in the left knee and 
ununited fracture of the left patella is 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a July 1996 rating decision that 
confirmed and continued a 20 percent evaluation for residuals 
of septic arthritis in the left knee and ununited fracture of 
the left patella.  The Board remanded this appeal in May 1998 
for a VA examination that detailed the appellant's functional 
impairment.  

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his left knee disability is more disabling than 
currently evaluated.  He has testified that he has 
excruciating pain and decreased motion due to pain that 
warrants a higher evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the treatment sources 
identified by the appellant.  Specifically, the VA Medical 
Center at Tuskeegee was contacted on three occasions and an 
August 1999 note contained in the record indicated that there 
were no additional records other than those already 
forwarded.  VA examinations were conducted and the VA 
examination conducted in July 1998 was in compliance with the 
Board's May 1998 Remand request.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant testified before the 
undersigned in March 2000, and at that time a discussion was 
had regarding the evidence of record and that which would be 
needed to support the claim.  In this regard, the Board is 
satisfied that the duty imposed by 38 C.F.R. § 3.103 (1999) 
has been fulfilled.  Furthermore, there is no indication from 
the appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Service connection for septic arthritis of the left knee and 
residuals of incision and drainage was granted in March 1979 
and assigned a 10 percent evaluation.  A temporary total 
rating was granted in February 1979 for a period of 
hospitalization under 38 C.F.R. § 4.29 (1999), and the 10 
percent evaluation resumed.  In a June 1979 rating decision 
the disability was recharacterized as residuals of septic 
arthritis in the left knee (chronic synovitis) and ununited 
fracture of the left patella.  Temporary total ratings for a 
period of hospitalization were granted in April 1980, October 
1981, January 1982, May 1982, March 1983 rating decisions and 
the 10 percent evaluation resumed thereafter.  A temporary 
total rating for a period of hospitalization was assigned in 
a November 1984 rating decision and for a period of 
convalescence in a February 1985 decision, and the 10 percent 
evaluation continued thereafter.  In an August 1986 rating 
decision the evaluation was increased to 20 percent.  A 
temporary total rating for hospitalization was granted in a 
November 1992 rating decision and the 20 percent evaluation 
resumed thereafter.  The appellant perfected an appeal as to 
a July 1996 rating decision that confirmed and continued the 
20 percent evaluation.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant testified at a videoconference in March 2000.  
He has pain in his knee when he stood and it felt like he was 
walking bone-to-bone.  He had excruciating pain, about a 7-8 
on a scale of 1-10.  He has to get fluid removed from the 
knee about twice a year.  The minute he puts weight on the 
left knee he has pain.  He had not had treatment for it in 
about a year.  He wears a brace to balance himself because 
when he walked his knee had a tendency to throw him off 
balance.  His knee gives way on him.  He reported limited 
motion due to pain, and during the hearing could not move his 
leg to under his chair.  He was unable to straighten it even 
with the chair.  The appellant and his representative agreed 
that the left knee warranted a 40 percent evaluation and he 
declined a new VA examination if the Board were to grant a 40 
percent evaluation.  The undersigned noted some limited 
motion and a significant amount of instability on the record.

The left knee disability has been evaluated, although not 
separately rated, under the Diagnostic Codes for limitation 
of flexion of the leg and other impairment of the knee.  
Flexion of the leg limited to 15 degrees is given a 30 
percent evaluation; for flexion limited to 30 degrees a 20 
percent evaluation is assigned; for flexion limited to 45 
degrees a 10 percent evaluation is assigned; and a 
noncompensable evaluation is assigned for flexion limited to 
60 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5260 (1999).  
For severe recurrent subluxation or lateral instability, a 30 
percent rating is warranted.  For moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted.  For slight recurrent subluxation or lateral 
instability, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5257 (1999).

The Board has also considered whether a higher evaluation 
could be assigned under other applicable Diagnostic Codes.  
With extension of the leg limited to 45 degrees, a 50 percent 
evaluation is warranted.  With extension limited to 30 
degrees, a 40 percent evaluation is warranted.  With 
extension limited to 20 degrees, a 30 percent evaluation is 
warranted.  With extension limited to 15 degrees, a 20 
percent evaluation is warranted.  With extension limited to 
10 degrees, a 10 percent evaluation is warranted.  When 
extension limited to 5 degrees, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.71a; Diagnostic Code DC 5261 
(1999).

Absent evidence of ankylosis; a dislocated or absent 
semilunar cartilage; malunion or nonunion of the tibia and 
fibula; or genu recurvatum, no other Diagnostic Codes are 
applicable. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14 (1999).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis (5003 or 5010). VAOPGPREC 23- 
97 (1997).  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59 (1999). VAOPGPREC 9-98 (1998).

The provisions of 38 C.F.R. § 4.59 (1999) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

VA Medical Center records dated in September 1994 indicated 
that the left knee exhibited moderate crepitus and mild 
effusion.  In July 1995 he had an acute episode of gout in 
the left knee.  The appellant reported pain and swelling for 
4 days.  The was a large, painful effusion in the left knee 
and no erythema.  His range of motion of was limited due to 
the pain.  He underwent arthrocentesis for removal of the 
fluid.  In August 1995 there was full range of motion in the 
left knee with no warmth or effusion on physical examination.  
X-ray examination revealed a small effusion.  There was no 
edema in the extremities in June 1997.

A VA examination was conducted in August 1997.  The appellant 
complained that the knee gave out on him.  He walked holding 
the left knee stiff and he wore a metal brace, but used no 
cane.  On physical examination there was no swelling.  There 
was a 12-cm. midline scar on the left knee.  There was no 
subluxation, lateral instability, nonunion, loose motion, 
malunion or atrophy.  There was tenderness with manipulation 
of the left patella.  There was left knee flexion to 101 
degrees and extension to 180 degrees.  Posttraumatic joint 
disease of the left knee with chondromalacia patella was 
diagnosed.  The condition was moderately severe and there was 
functional loss due to pain.  X-ray examination revealed the 
presence of minimal degenerative changes with minimal joint 
space narrowing.

A VA examination was conducted in July 1998.  The appellant 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving-way, locking, fatigability and 
loss of endurance.  He took pain medication daily.  He used 
crutches at home.  He wore a brace all of the time and used a 
cane at times.  He had a 15 percent functional impairment 
during flare-ups.  There was objective evidence of painful 
motion.  There was no edema or effusion.  There was weakness 
and tenderness but no redness or heat.  There was abnormal 
movement and guarding of movement.  A 13-cm. scar was noted.  
He walked with a markedly exaggerated limp on the left.  The 
knee was unstable with anterior, posterior and lateral 
movements.  Flexion was to 91 degrees; extension to 0 
degrees.  Normal range of motion was described as flexion to 
140 degrees and extension to 0 degrees.  Motion stopped where 
pain began.  X-ray examination in July 1998 revealed 
degenerative arthritis.  An addendum to the VA examination 
indicated that the left knee had exhibited weakened movement, 
excess fatigability and incoordination.  There was a 15-
degree additional loss of range of motion.  There was no 
ankylosis.  Flare-ups or repeated use caused a 20 percent 
increase in the degree of pain which could significantly 
limit function during those periods.

VA Medical Center records from September 1998 revealed that 
the left knee was tender to palpation, warm and swollen.  
There was no erythema and the swelling was mostly in the 
surrounding tissues.  No fluid could be aspirated.  In 
another note, there was tenderness to palpation over the 
patella, no erythema or warmth and no effusion.  There was 
decreased range of motion with flexion and extension.  There 
were several surgical scars on the left knee that were well 
healed.

The appellant is in receipt of a clothing allowance for the 
left knee brace.

Limited Motion

Painful motion has been objectively confirmed on multiple 
examinations and the appellant has testified regarding pain 
and painful motion.  There is X-ray evidence of arthritis.  
The appellant's left knee disability has been evaluated under 
Diagnostic Code 5257 for instability.  Therefore a separate 
compensable evaluation for arthritis is assignable.  
38 C.F.R. § 4.59; VAOPGPREC 9-98 (1998).

Diagnostic Code 5009 directs rating residuals on the basis of 
limitation of motion.  Extension has shown to be not limited 
or only slightly limited due to pain.  Flexion in the left 
knee was limited by pain as described in the July 1998 VA 
examination but only to 91 degrees, which does not amount to 
a functional impairment that would warrant a higher 
evaluation.  Limitation in flexion to 91 degrees due to pain 
is not the functional equivalent of flexion limited to 30 
degrees which would warrant a 20 percent evaluation.  We 
concluded that a 10 percent evaluation is warranted based on 
the presence of arthritis with some limitation of motion.  
38 C.F.R. § 4.59.  The preponderance of the evidence is 
against a higher separate evaluation for arthritis.

The Board has considered whether there is functional 
impairment due to residuals of septic arthritis in the left 
knee and ununited fracture of the left patella that would 
warrant a higher evaluation under the Diagnostic Codes for 
limitation of motion.  The Court has established that the 
DeLuca provisions are applicable to limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  In this case, 
a separate evaluation for arthritis based on limited motion 
has been granted.  As previously stated, although range of 
motion has been shown to be limited due to pain, and there is 
evidence of weakness, excess fatigability and incoordination, 
the resultant functional impairment in the left knee 
approximates limited flexion that is of a noncompensable 
degree.  Therefore, more than a 10 percent evaluation for 
limited painful motion cannot be assigned and the DeLuca 
provisions along with 38 C.F.R. §§ 4.40, 4.45 do not afford 
the appellant any additional benefits.

Instability

The evidence supports a 30 percent evaluation under 
Diagnostic Code 5257 for severe recurrent subluxation or 
lateral instability.  On VA examination in July 1998, the 
knee was said to be unstable in every direction and abnormal 
movement was also noted.  The appellant is wearing a brace 
and is receiving a clothing allowance for that brace.  
Furthermore, the knee was described as exhibiting weakness, 
excess fatigability and incoordination.  The Board notes that 
there was no subluxation on some earlier examinations, 
however the condition of the knee was described as moderately 
severe on examination in August 1997.  The appellant has 
testified under oath that his knee gives way and throws him 
off balance.  The examiner confirmed in July 1998 that the 
appellant's gait exhibited a markedly exaggerated limp.  The 
most probative evidence in regard to the question of the 
severity of the subluxation/instability is that of the VA 
examination in July 1998 because it reported in specific 
detail the direction in which there was instability.  This 
finding was confirmed by the undersigned at the time of the 
videoconference, which is highly persuasive evidence.  
Furthermore, the appellant is competent to report that he 
experiences instability and the Board has fund no reason to 
doubt his credibility.  The evidence taken together supports 
the higher evaluation.  

This is the maximum evaluation under Diagnostic Code 5257, 
therefore a higher evaluation is not available under this 
code.  See, 38 C.F.R. Part 4, Diagnostic Code 5257 (1999);  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); AB v. Brown, 
6 Vet. App. 35 (1993).

Scar

Residuals of surgery may be rated for a post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  However, the surgical scars on 
the left knee were said to be well healed in September 1998.  
A scar is not a compensable condition unless the veteran 
experiences some complications with the scar; the current 
state of the record does not document any such complications.  
See generally 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.48, 
Chelte v. Brown, 10 Vet. App. 268 (1997).


ORDER

A 10 percent evaluation for limitation of motion due to 
septic arthritis in the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  A 30 percent evaluation is granted for instability 
due to residuals of septic arthritis in the left knee and 
ununited fracture of the left patella, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

